Citation Nr: 0911825	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-32 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a mood disorder with 
anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
November 1975.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied service connection for 
mood disorder for anxiety and depression.  

The veteran testified at an October 2008 travel Board 
hearing; the hearing transcript has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a 
case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Id.  

Service treatment records show that the Veteran was seen in 
October 1973 requesting to see a doctor because of fatigue.  
In December 1974, the Veteran requested medication to help 
her sleep.  She reported at that time that she had only slept 
a few hours per night for the past week.  She was noted to 
have previously been given chlorohydrate by a doctor.  The 
Veteran reported a history of anxiety and depression at the 
time of her separation examination in September 1975.  She 
reported that she had had excessive worry and depression all 
of her life due to daily stress and was presently not on 
medication due to "program".  The report of physical 
evaluation at the time of the separation examination noted 
that the Veteran had an intrauterine pregnancy, fundus at 
umbilicus, with 5 to 6 months gestation size at the time of 
her separation.   A United States Air Force Physical 
Evaluation Board report notes "depressive neurosis, by 
history".  The Veteran has more recently reported that her 
current depression started after a miscarriage in service.  
She reported having two miscarriages in service.  

During the Veteran's Board hearing, she testified that due to 
her psychiatric problems, she went AWOL in 1971.  She also 
reported that she was treated for mental health problems 
while stationed at Andrews Air Force Base from 1971 to 1972.  
In a later statement, the Veteran reported that she had been 
seen for mental health counseling at Andrews Air Force Base 
from 1972 to 1975.  The record reflects that the RO requested 
clinical records and active duty inpatient clinical records 
for treatment at the Mental Hygiene Clinic at Andrews Air 
Force Base from January 1972 to December 1972.  In an August 
2007 response, it was reported that no records were located 
in a search of Andrews Air Force Base records for 1972.  In 
view of the expanded dates of Mental Hygiene Clinic treatment 
reported more recently by the Veteran, the Board finds that 
the RO should obtain any outstanding service personnel 
records and any outstanding medical records from Andrews Air 
Force Base, to include any Mental Hygiene Clinic or 
hospitalization records, and associate them with the claims 
file. See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992); 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error.")

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 Vet App. 79, 
83 (2006).  

Because the reasons and bases provided in a December 2007 VA 
examination report did not adequately address findings in the 
service treatment records, the Board finds that a 
supplemental VA opinion is necessary to address in-service 
findings related to depression and anxiety, or depression 
secondary to an in-service miscarriage.  The supplemental 
opinion should also address any additional evidence 
associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's 
service personnel records and should 
associate them with the claims file.  If 
the search for such records has negative 
results, the RO should notify the Veteran 
and place a statement to that effect in 
the Veteran's claims file.

2.  The RO should obtain all outstanding 
medical records from Andrews Air Force 
Base, to include any Mental Hygiene 
Clinic or hospitalization records dated 
from 1971 to 1975, and should associate 
them with the claims file.  If the search 
for such records has negative results, 
the RO should notify the Veteran and 
place a statement to that effect in the 
Veteran's claims file.

3.  After all additional records have 
been associated with the claims file, the 
RO should refer the case to an 
appropriate VA examiner for a 
supplemental opinion.  If such examiner 
indicates that he or she cannot respond 
to the Board's question without 
examination of the Veteran, such should 
be afforded the Veteran.  The examiner 
should review the entire claims folder, 
to include the Veteran's service 
treatment records and any additional 
service records newly associated with the 
claims file.  The examiner should state 
whether it is as likely as not that any 
currently diagnosed psychiatric 
disability was incurred in or aggravated 
by service.   

The examiner should provide a complete 
rationale for all opinions expressed 
based on pertinent findings from the 
record, and should specifically discuss 
the Veteran's claimed depression 
secondary to an in-service miscarriage.

4.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence. 
If the benefits sought are not granted, 
the RO should furnish the Veteran and her 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
